
	
		II
		112th CONGRESS
		2d Session
		S. 3674
		IN THE SENATE OF THE UNITED STATES
		
			December 12, 2012
			Mr. Pryor (for himself,
			 Mr. Boozman, Mr. Wicker, and Mr.
			 Cochran) introduced the following bill; which was read twice and
			 referred to the Committee on Environment
			 and Public Works
		
		A BILL
		To amend the Migratory Bird Treaty Act to provide certain
		  exemptions relating to the taking of migratory game birds. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Farmers Protection Act of
			 2012.
		2.Exemptions on
			 certain landSection 3 of the
			 Migratory Bird Treaty Act (16 U.S.C. 704) is amended by adding at the end the
			 following:
			
				(c)Exemptions on
				certain land
					(1)In
				generalNothing in this section prohibits the taking of any
				migratory game bird, including waterfowl, coots, and cranes, on or over land
				that—
						(A)is not a baited
				area; and
						(B)contains—
							(i)a
				standing crop or flooded standing crop, including an aquatic crop;
							(ii)standing,
				flooded, or manipulated natural vegetation;
							(iii)flooded
				harvested cropland; or
							(iv)based on the
				determination of the applicable State office of the Cooperative Extension
				System of the Department of Agriculture at the request of the Secretary of the
				Interior, an area on which seed or grain has been scattered solely as the
				result of a normal agricultural planting, harvesting, post-harvest
				manipulation, or normal soil stabilization practice.
							(2)Determinations
						(A)In
				generalFor purposes of making a determination under paragraph
				(1)(B)(iv), each State office of the Cooperative Extension System of the
				Department of Agriculture shall determine the activities in that State that the
				State office considers to be a normal agricultural practice in the State, such
				as mowing, shredding, discing, rolling, chopping, trampling, flattening,
				burning, or carrying out herbicide treatment.
						(B)RevisionsA
				State office may revise a report described in subparagraph (A) as the State
				office determines to be necessary to reflect changing agricultural
				practices.
						.
		
